              Case 2:19-cv-01489-RSM Document 27 Filed 10/18/19 Page 1 of 2



 1                                                                           Hon. Ricardo S. Martinez

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON

 7 Joseph Stanley Pigott a.k.a. King Abdul Mumin)
   El,                                               )     Case No. 2:19-cv-01489 RSM
 8                                                   )
                      Plaintiff,                     )
 9                                                   )     NOTICE OF APPEARANCE
        v.                                           )
10                                                   )
   Heather Winslow Barr, David P. Tracy)
11 (individual Jointly & Severally) Law Offices of)
   David P. Tracy & Zottman, Sarah Hudson)
12 (individual Jointly & Severally) d.b.a. King)
   County Superior Court Bailiff, Attorney Kristin)
13 Richardson (individual Jointly & Severally) d.b.a)
   King Couonty Superior Court Judge, Attorney)
14 Kathryn D. Fields (individual Jointly & Severally))
   d.b.a. King County Superior Court Judge, King)
15 County Superior Court, Sate of Washington, et al.,)
                                                     )
16                Defendants.                        )
    TO:            Clerk Of The Court
17 AND TO:         All Parties

18
            PLEASE TAKE NOTICE that that the undersigned counsel, Matthew Cunanan, and DC
19
     Law Group, appears on behalf of Defendants, HEATHER WINSLOW BARR, DAVID. P
20
     TRACY, and LAW OFFICES OF DAVID P. TRACY. Copies of all further papers and
21
     pleadings herein, except original process, shall be served upon the undersigned along with all
22
     others above-named.
23

24
                                                                       DC Law Group NW
      NOTICE OF APPEARANCE– Page 1 of 2                        12055 15th Ave NE | Seattle, WA 98125
                                                             Phone: (206) 494-0400 Fax: (855) 494-0400
             Case 2:19-cv-01489-RSM Document 27 Filed 10/18/19 Page 2 of 2



 1                 DATED: October 3, 2019

 2                                          DC Law Group NW

 3                                          __________________
                                            Matthew Cunanan, WSBA # 42530
 4                                          matthew@dclglawyers.com
                                            Of Attorneys for Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                               DC Law Group NW
     NOTICE OF APPEARANCE– Page 2 of 2                 12055 15th Ave NE | Seattle, WA 98125
                                                     Phone: (206) 494-0400 Fax: (855) 494-0400
